Title: To George Washington from Thomas Gage, 15 October 1757
From: Gage, Thomas
To: Washington, George



Dear Sir,
Albany [N.Y.] Octr 15th 1757.

Your Favor was transmitted to me by Mr Beverly Robinson, by which I received great Pleasure, as I may judge by it, that you

are perfectly well; A Circumstance that gives me no small satisfaction, having had no Acct of you for a considerable Time, particularly as I think your Welfare will contribute to that of your Country. I am extreamly glad to find your poor Inhabitants enjoy that calm under your Protection, which alone can make Life desirable, & hope soon to hear that you are not only enabled to defend your own Frontiers, but carry the War into the Enemy’s Country; which I look upon as the surest Means to put an End to it.
The same Fatality that has, since my Memory, attended all our Expeditions, attended that of this summer to the Northward, which you will have been long ago acquainted with. A very considerable regular Force is now in these Parts, but what They will be employed in, is more by far, than I can inform you.
You may be assured that your Recommendation of any Person, will be an inducement to me to do him every service in my Power. Mr Hall, whom you recommended in your last, purchased an Ensigncy in our Regt at Halifax, & I think we are lucky in getting a Gentleman of his understanding & good Behavior amongst us. His Conduct being not only approved by me but every Officer in the Regt.
Nothing Material has happened since my Arrival here, I wish something may happen to our Advantage. I shall always be glad to hear of your health, Happyness & Success. I am Dr Sr your most obedient, & most humble servt

Thos Gage

